         Case 1:20-cv-06908-JMF Document 27 Filed 11/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAPOINT SHIPPING LTD                          :
                                               :
               Plaintiff,                      :
                                               :
       - against -                             :              20 Civ. 6908 (JMF)
                                               :
OCEANCONNECT MARINE                            :
MINERVA BUNKERING (USA) LLC                    :
                                               :
               Defendants.                     :
                                               :



            NOTICE OF MOTION TO STAY CLAIMS AGAINST MINERVA



       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and the

Declarations of Alexandre Soeur and Christopher Roberts, defendant Minerva Bunkering (USA)

LLC (“Minerva”) will move this Honorable Court pursuant to 9 U.S.C. § 3 for an Order staying

the claims asserted against Minerva by plaintiff Seapoint Shipping Ltd. in the Amended Complaint

filed with the Court on October 23, 2020 (ECF No. 23), until arbitration of said claims has been

had in accordance with the terms of the arbitration agreement contained in the Minerva Bunkering

Terms 2019, as incorporated into the Sales Order Confirmation dated December 21, 2019 and

otherwise. Minerva’s motion to stay shall be made before the Honorable Jesse M. Furman, United

States District Judge, at the Thurgood Marshall United States Courthouse, 40 Foley Square,

Courtroom 1105, New York, New York 10007.
          Case 1:20-cv-06908-JMF Document 27 Filed 11/13/20 Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order dated October 5,

2020 (ECF No. 22), any opposition to this motion shall be filed within 14 days of service of this

motion.

Dated: New York, New York
       November 13, 2020
                                            LENNON, MURPHY & PHILLIPS, LLC
                                            Attorneys for Minerva Bunkering (USA) LLC

                                              By: s/ Keith W. Heard
                                                    Keith W. Heard

                                            LENNON, MURPHY & PHILLIPS, LLC
                                            420 Lexington Ave., Ste. 300
                                            New York, New York 10170
                                            (212) 490-6050 (T)
                                            (212) 490-6070 (F)
                                            kwh@lmplaw.net
